     Case: 1:18-cv-06133 Document #: 104 Filed: 03/19/19 Page 1 of 4 PageID #:1513



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

LIION, LLC,

               Plaintiff,                             Civil Action No. 1:18-cv-06133

v.
                                                      Judge Ronald A. Guzman
VERTIV GROUP CORPORATION,
VERTIV CORPORATION, f/k/a/ Liebert                    Magistrate Judge Young B. Kim
Corporation, EECO, INC., EMERSON
ELECTRIC CO. and EMERSON NETWORK
POWER,

               Defendants.

                JOINT STIPULATION FOR DISMISSAL WITHOUT PREJUDICE

        COME NOW the Parties, Plaintiff LiiON, LLC and Defendants EECO, Inc. and Emerson

Electric Co. (hereinafter “Emerson”), by and through their respective undersigned counsel, and

pursuant to Federal Rule of Civil Procedure 41(a)(2) hereby file this Joint Stipulation for

Dismissal Without Prejudice as to all claims asserted against Emerson under the following terms:

        1.     Each party will bear its own costs and fees incurred during the pendency of this

litigation.

        2.     Following the dismissal of Emerson, undersigned counsel for Emerson agree to

accept service by electronic means for any third-party subpoena for production of documents

which are within Emerson’s possession, custody, or control and relevant to the claims and

defenses of the remaining parties to this lawsuit. In connection with any such third-party

discovery, Emerson reserves all objections available to it under the Federal Rules of Civil

Procedure, the Local Rules of this District or any other applicable law.

        3.     LiiON, LLC may seek leave to re-file the Amended Complaint or assert the

claims therein in this case against Emerson by the later of sixty (60) days after the close of fact


                                                  1
   Case: 1:18-cv-06133 Document #: 104 Filed: 03/19/19 Page 2 of 4 PageID #:1514



discovery in this case between LiiON and the Vertiv defendants or the running of the applicable

statutes of limitations for each individual claim under federal or Illinois law, whichever is

applicable to each claim. If the statute of limitations applicable to any claim previously asserted

in the Amended Complaint expires prior to sixty (60) days after the close of fact discovery in this

case between LiiON and Vertiv, said period of limitations shall be tolled to the extent necessary

to provide LiiON with the opportunity to re-file its claims against Emerson before the expiration

of sixty (60) days after the close of said discovery period. By these terms Emerson does not

limit or waive any statute of limitation arguments that Emerson may have had prior to the

execution of this stipulation.

       4.      Should LiiON, LLC ever seek or attempt to refile any claim against Emerson

arising out of the facts and/or allegations made against any party in this case, Emerson reserves

all objections to said filing available to Emerson under the Federal Rules of Civil Procedure, the

Local Rules of this District or any other applicable law, including the objection that the new or

re-filed complaint fails to state a cause of action against Emerson; that any Emerson entity is not

a proper party; and/or that the allegations are futile to establish liability of any Emerson entity.

       WHEREFORE, having jointly stipulated to the dismissal of the above-listed claims, the

Parties respectfully request this Court dismiss all claims asserted against any Emerson entity,

without prejudice, with each party to bears its own costs and fees.

       Dated March 19, 2019




                                                  2
   Case: 1:18-cv-06133 Document #: 104 Filed: 03/19/19 Page 3 of 4 PageID #:1515




By:_/s/James A. Karamanis_________      By: Steven E. Holtshouser
James A. Karamanis ARDC #6203479        Rudolph A. Telscher, Jr.,
Kenneth A. Nazarian                     rudy.telscher@huschblackwell.com
BARNEY & KARAMANIS, LLP                 Steven E. Holtshouser*
180 N. Stetson Ave., Suite 3050         steve.holtshouser@huschblackwell.com
Two Prudential Plaza                    Erin D. Knese*
Chicago, IL 60601                       erin.knese@huschblackwell.com
312-553-5300 Telephone                  HUSCH BLACKWELL LLP
312-344-1901 Facsimile                  190 Carondelet Plaza, Suite 600
james@bkchicagolaw.com                  St. Louis, MO 63105
ken@bkchicagolaw.com                    314-480-1500 Telephone
                                        314-480-1505 Facsimile
Attorneys for Plaintiff Liion, LLC      *admitted pro hac vice

                                        Attorneys for Defendants EECO, Inc. and
                                        Emerson Electric Co.

                                        Accepted:


                                        ____________________________________
                                        United States District Judge Date




                                        3
   Case: 1:18-cv-06133 Document #: 104 Filed: 03/19/19 Page 4 of 4 PageID #:1516



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 19th day of March 2019, I caused the foregoing to be filed

electronically with the Clerk of Court and to be served via the Court’s Electronic Filing System

upon all counsel of record.



                                                    /s/Kenneth A. Nazarian




                                                4
